2014 IL App (3d) 120552

                               Opinion filed January 16, 2014
                     Modified Upon Denial of Rehearing February 11, 2014


                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                       THIRD DISTRICT

                                           A.D., 2014

THE PEOPLE OF THE STATE OF                       )   Appeal from the Circuit Court
ILLINOIS,                                        )   of the Twelfth Judicial Circuit
                                                 )   Will County, Illinois
       Plaintiff-Appellee,                       )
                                                 )   Appeal No. 3-12-0552
       v.                                        )   No. 11-CF-2264
                                                 )
ROBERT D. HUNTER,                                )   Honorable
                                                 )   Daniel J. Rozak,
       Defendant-Appellant.                      )   Judge Presiding.


       JUSTICE WRIGHT delivered the judgment of the court, with opinion.
       Justices Carter and O’Brien concurred in the judgment, and opinion.


                                           OPINION

¶1     Defendant, Robert D. Hunter, was convicted of aggravated battery (720 ILCS 5/12-

3.05(c) (West 2010)) and sentenced to six years’ imprisonment. Defendant appeals his sentence

by requesting this court to adjust the amount of certain monetary charges which the court

purportedly ordered defendant to pay as part of his sentence following conviction. We affirm the

judgment and remand with directions.

¶2                                          FACTS

¶3     During the sentencing hearing conducted June 6, 2012, neither party addressed or
discussed the statutory costs, fees, and assessments to be ordered by the trial court.

Consequently, when sentencing defendant for the offense of aggravated battery, the court did not

address or articulate any amount with respect to this defendant's financial obligations. Instead,

the trial court verbally announced defendant’s sentence to serve six years’ imprisonment.

¶4     Within the next 30 days, on June 28, 2012, defendant filed a motion to reconsider this

sentence, challenging only the length of his court-ordered incarceration, the only component of

his punishment announced by the trial court on June 6, 2012. On July 2, 2012, the court

conducted a hearing and verbally denied defendant's motion to reconsider his sentence.

¶5     Thereafter, the court signed a judgment, dated July 2, 2012, ordering defendant to serve

six years of incarceration in the Department of Corrections and additionally ordering defendant to

pay an unspecified amount of court costs. Specifically, the court order required defendant to

“pay costs of prosecution herein.” The judgment order also awarded defendant credit for 226

days served in presentence custody from November 20, 2011, the date of arrest, until July 2,

2012, the date of the denial of his motion to reconsider sentence.

¶6     The record contains a document entitled “4th REVISED CRIMINAL COST SHEET,”

presumably completed by the circuit clerk, itemizing 10 separate charges. The face of the

preprinted cost sheet appears to indicate this preprinted form was originally drafted on June 22,

2007. The “4th REVISED CRIMINAL COST SHEET” contains a list of the court costs imposed

on this defendant totaling $497, together with the statutory authority for those charges. These

itemized charges included $200 in “Green Sheet Fees,” a $50 “Court Systems Fee,” and a $25

“Violent Crime Victim Asst. Fee” (VCV fee).

¶7     The court did not sign the cost sheet or make any notation of record to document it


                                                  2
actually reviewed and then imposed the costs as summarized by the clerk. The record does not

indicate whether defendant received a copy of the cost sheet on July 2, 2012. On appeal,

defendant requests this court to correct certain monetary charges reflected on the cost sheet.

¶8                                           ANALYSIS

¶9      For the first time on appeal, defendant challenges $72 of the $497 in charges imposed by

the court on July 2, 2012. Specifically, defendant requests the court to reduce the sheriff’s fees

by $5. In addition, defendant argues the $50 “Court Systems Fee” constitutes a fine that would

be satisfied by applying the mandated statutory $5 credit for time defendant spent in presentence

custody. Consequently, defendant argues, with the imposition of a fine in the form of a fee, the

$25 VCV assessment must be reduced to $8.

¶ 10    The State argues the court systems charge is a fee, not a fine and, therefore, the VCV fee

of $25 was correctly assessed. The State does not oppose a $5 reduction in the sheriff's “Green

Sheet Fees.”

¶ 11    At the onset, we note miscalculations in assessed costs, such as these, are frequently

discovered by a defendant for the first time on appeal. Typically, when a defendant fails to

address a cost issue in the trial court, defendant raises the monetary issue for the first time in this

court by claiming the sentence ordered below is void, in part. It is well settled that the propriety

of fines, fees, and costs imposed by the trial court are reviewed by this court de novo as a

question of statutory interpretation. People v. Elcock, 396 Ill. App. 3d 524, 538 (2009).

¶ 13    Yet, defendant has not requested this court to exercise appellate jurisdiction on the basis

of a void sentence; defendant simply asks this court to recalculate the financial charges imposed

and modify the judgment. We are unable to do so, based on the record before us.


                                                   3
¶ 14    Here, the trial court failed to either itemize the costs imposed by court order or

summarize the total charges due in a written order bearing the judge’s signature. While the court

ordered defendant to pay “pay costs of prosecution herein,” the court did not articulate the

amount of those charges. It is clear from this record, the financial charges assessed by the clerk

were not questioned or addressed in defendant’s motion to reconsider sentence presented to the

trial court.

¶ 15    In a petition for rehearing, defendant claims this court may not consider forfeiture before

reaching the issue concerning the financial component of defendant’s sentence since the State

remains silent on the issue of procedural default. We reject defendant’s contention that a court of

review may not sua sponte identify an issue, raised for the first time on appeal, that may not have

been preserved for our review or the review of a higher court.

¶ 16    As previously stated, in our original opinion, we recognize forfeiture presents limitations

on the parties, not reviewing courts. People v. Davis, 213 Ill. 2d 459, 470 (2004). Based on the

circumstances discussed below, we elect to consider the financial consequences imposed on this

defendant in the interest of maintaining a sound and uniform body of law. See Halpin v. Schultz,

234 Ill. 2d 381, 390 (2009) (reviewing courts may look beyond considerations of forfeiture in

order to maintain a sound and uniform body of precedent or where the interests of justice so

require).

¶ 17    Here, the record reveals the trial court did not enter a written order assessing costs in

general until July 2, 2012.1 Thus, when defendant filed his motion to reconsider the sentence on

June 28, 2012, the amount of costs had not yet been determined or included in a final, written


        1
        In re K.S., 250 Ill. App. 3d 862, 863 (1993) (oral pronouncements are not final, binding,
or appealable and the written judgment is the judgment of the court).

                                                  4
order. Therefore, neither defendant nor the State had an opportunity to raise any issue with

respect to costs as calculated by the circuit clerk on July 2, 2012.

¶ 18   Without a sum certain set out in the judgment order, we cannot be confident regarding the

specific amounts the court intended to order this defendant to pay. Any miscalculations with

regard to monetary charges are best addressed in the trial court, with both parties present.

Consequently, we remand the matter to the trial court with directions to review and, if necessary,

to correct the costs summarized in the clerk’s cost sheet and incorporate the correct amount of all

financial charges into a written order, perhaps an agreed order, identifying the amount and nature

of each charge ordered by the court for payment as part of defendant's sentence in this case.

¶ 19                                      CONCLUSION

¶ 20   The judgment of the circuit court of Will County is affirmed and the cause is remanded

with directions.

¶ 21   Affirmed and remanded with directions.




                                                  5